Exhibit 10.2.5c

 

THIRD AMENDMENT
TO THE
DEFERRED COMPENSATION PLAN OF 2005 FOR EMPLOYEES OF
PINNACLE WEST CAPITAL CORPORATION AND AFFILIATES

 

Effective as of January 1, 2005, Pinnacle West Capital Corporation (the
“Company”) adopted the Deferred Compensation Plan of 2005 for Employees of
Pinnacle West Capital Corporation and Affiliates (the “Plan”).  The Plan has
been amended on two prior occasions.  By this instrument, the Company now
desires to amend the Plan to clarify the provisions of Section 5.1(a).

 

1.             This Third Amendment amends only the provision of the Plan noted
below.  Those provisions not expressly amended shall be considered in full force
and effect.  This Third Amendment also supersedes the other provisions of the
Plan to the extent those provisions are inconsistent with the provisions and
intent of this Third Amendment.

 

2.             Section 5.1(a) (Payment of Termination Benefit — Lump Sum or
Installments) of the Plan shall be amended and restated in its entirety to read
as follows:

 

5.1                               Payment of Termination Benefit.

 

(a)           Lump Sum or Installments.  A Participant may elect to receive his
or her Termination Benefit in a lump sum or in equal annual payments over a
period of five (5), ten (10) or fifteen (15) years (the latter determined in
accordance with Section 3.7 above) by so electing in an Election Form.  In the
Election Form, the Participant also shall specify whether the lump sum payment
will be paid or the installment payments will begin within 30 days following
either (i) his or her Separation from Service or (ii) the later of his or her
attainment of age fifty-five (55) or his or her Separation from Service.  The
Participant may change his or her election to an allowable alternative payout
date or period by submitting a new Election Form to the Company in accordance
with Section 3.6.  Failure to make an election will result in the benefits being
paid in a lump sum within 30 days after the Participant’s Separation from
Service.  Any election under this Section 5.1 shall be irrevocable,

 

--------------------------------------------------------------------------------


 

except to the extent provided in Section 3.6.  Notwithstanding the foregoing,
payment of the Termination Benefit shall not be made or commence prior to the
date which is six (6) months after the date of a Participant’s Separation from
Service in the case of a Participant who is determined to be a Specified
Employee.

 

IN WITNESS WHEREOF, Pinnacle West Capital Corporation has caused this Third
Amendment to be executed as of this 18th day of December, 2013.

 

 

PINNACLE WEST CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Donald R. Brandt

 

 

Its:

Chairman of the Board, President and CEO

 

2

--------------------------------------------------------------------------------